Citation Nr: 1222340	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  05-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for meningitis.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for brain damage.

7.  Entitlement to service connection for emotional and behavioral problems.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty May 3 to June 30, 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for meningitis, and which denied, on the merits, claims of service connection for a heart disability, a kidney disability, a lung disability, a back disability, brain damage, and emotional and behavioral problems.  

The Board notes that in more recent Supplemental Statements of the Case dated in January 2009 and April 2011, the RO has characterized the latter issues on appeal as "materiality of evidence to reopen claims of service connection for a heart condition, a kidney condition, a lung condition, a back condition, brain damage, and emotional/behavioral problems."  Despite the RO's recent characterization of these issues, the record is clear that consideration of these claims on the merits is appropriate, as there has never been a prior final denial of these claims.  Thus, the issues on appeal have been characterized as set forth on the cover page of this decision.

In May 2011 the appellant testified at a Board hearing at the RO.  A transcript of that hearing is associated with the record.  In a March 2012 letter, the Board advised the appellant that the Veterans Law Judge before whom he had testified in May 2011 was no longer employed by VA.  He was offered the opportunity to attend another Board hearing in accordance with 38 C.F.R. § 20.707 (2011).  In April 2012, the appellant responded that he did not wish to appear at an additional hearing and asked that the Board proceed with consideration of the appeal.

In addition to the issues discussed above, a review of the record indicates that there are outstanding claims which require the attention of the RO.  In June 2005, the appellant submitted a claim for compensation under 38 U.S.C.A. § 1151 for complications of spinal surgery performed at the West Los Angeles VA Medical Center (VAMC) in October 2001.  Although the appellant indicated in a May 2007 statement that he wished to withdraw this claim, the following month, he indicated that he wished to reinstate it.  In addition, in June 2006, the appellant submitted a claim of service connection for hepatitis.  A review of the record contains no indication that the RO has addressed these pending claims.  Therefore, the Board does not have jurisdiction over them.  Thus, the claim for compensation under 38 U.S.C.A. § 1151 for complications of spinal surgery performed at the West Los Angeles VAMC in October 2001, and the claim of service connection for hepatitis are referred to the RO for appropriate action.  

As set forth in more detail below, a remand is required with respect to the issues of entitlement to service connection meningitis, a heart disability, a kidney disability, a lung disability, a back disability, brain damage, and emotional and behavioral problems.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a June 1990 rating decision, the RO denied service connection for meningitis.  Although the appellant was notified of the RO's determination and his appellate rights in a June 1990 letter, he did not appeal.  

2.  In August 1996 and October 1998 unappealed decisions, the RO determined that new and material evidence had not been received to reopen the claim of service connection for meningitis.  

3.  In July 2003, the appellant submitted his most recent request to reopen his claim of service connection for meningitis.  

4.  Evidence received in connection with the appellant's claim includes official service department records, in existence and not previously associated with the claims file, and relating to an in-service period of hospitalization which the appellant reports was for treatment of meningitis.  


CONCLUSIONS OF LAW

1.  The June 1990 rating decision denying service connection for meningitis and the August 1996 and October 1998 determinations that new and material evidence had not been received to reopen the claim of service connection for meningitis are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  In light of the receipt of additional potentially relevant service department records, the issue of entitlement to service connection for meningitis is subject to reconsideration.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

The appellant's April 1971 military preenlistment medical examination is negative for pertinent complaints or abnormalities.  

In-service treatment records show that on May 10, 1971, one week after entering active duty, the appellant was seen in connection with a one-year history of intermittent dysuria and gross hematuria, usually after exercise.  He reported that he had a history of hepatitis for which had been under a physician's care at the time of his military induction.  The impression was possible stress hematuria.  

On May 17, 1971, the appellant underwent additional evaluation in the urology clinic.  It was noted that he was 16 years old and had a history of gross hematuria, both recently and in the past.  It was also noted that he had had infections of hepatitis prior to coming into service.  Urinalysis was negative.  The examiner recommended an IVP and sickle cell test, although it does not appear that those tests were conducted.  

The appellant's service treatment records include a SF Form 600, Chronological Record of Medical Care, showing that on May 27, 1971, the appellant was hospitalized overnight at the U.S. Army Hospital at Fort Ord, California, in connection with acute respiratory disease.  Pertinent laboratory, X-ray and physical findings were noted to have been within normal limits.  The appellant's treatment and course in the hospital was noted to be uneventful.  The final diagnosis was acute respiratory disease.  

The appellant was discharged from active duty in June 1971 by reason of a void enlistment.  He received an honorable discharge.  According to the separation program number listed on his DD Form 214, the appellant's enlistment was voided by the service department because he was under the age of majority.  See 38 C.F.R. § 3.14(c) (providing that active service which was terminated because of concealment of minority or misrepresentation of age is honorable if the veteran was released from service under conditions other than dishonorable).  

In April 1990, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including meningitis.  

After obtaining and reviewing the service treatment records discussed above, in a June 1990 rating decision, the RO denied service connection for meningitis, noting that the evidence failed to show that the claimed condition had been present in service.  The appellant was notified of the RO's determination and his appellate rights in a June 1990 letter, but he did not appeal.  

In July 1996, the appellant again submitted a claim of service connection for meningitis, stating that he had been treated for that condition during service at Fort Ord.  In an August 1996 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The appellant was notified of the RO's determination in an August 1996 letter, but he did not appeal.

In June 1998, the appellant again submitted a claim of service connection for meningitis, stating that he had been treated for the condition in service.  In an October 1998 letter, the RO notified the appellant that his claim of service connection for meningitis had been previously denied on the basis that the service treatment records did not show meningitis during active service.  He was advised that absent new and material evidence, the previous denial was confirmed.  The appellant was notified of his appellate rights, but he did not appeal.

In July 2003, the appellant submitted his most recent request to reopen his claim of service connection for meningitis.  He also claimed entitlement to service connection for numerous disabilities secondary to meningitis, including heart, kidney, lung, and back disabilities, as well as brain damage and emotional problems.  

In support of his claim, the appellant submitted materials he had obtained from the internet discussing the potential after effects of meningitis, including memory loss, arthritis and joint stiffness, kidney damage, lung damage, brain damage, and emotional and behavioral problems.  

In support of the appellant's claim, the RO assembled VA clinical records, dated from December 2002 to June 2010.  In pertinent part, these records show that during a clinic visit in September 2003, the appellant reported that he had had meningitis in 1971 and was now experiencing the effects of that disease, including back pain and episodes of pneumonia.  The examiner did not comment on the appellant's reported medical history nor was any pertinent diagnosis noted.  Additional VA clinical records show that the appellant received treatment for multiple disabilities, including congestive heart failure, lumbar disc disease, questionable history of asthma, and kidney cancer.  

In a June 2006 statement, the appellant indicated that it was his belief that his claimed disabilities were secondary to hepatitis, not meningitis.  He indicated that had been diagnosed and treated for hepatitis in service.  In a June 2007 statement, the appellant indicated that his claimed conditions were secondary to either hepatitis C or meningitis.  

In a September 2009 statement, the appellant reported that his VA primary care physician had reviewed records of his May 1971 hospitalization at Fort Ord and had concluded that he had been treated for meningitis at that time.  

In support of his claim, the appellant submitted a November 2007 letter from his VA primary care physician who noted that the appellant was under treatment for several medical conditions, including cardiomyopathy, congestive heart failure, chronic low back pain, and renal cancer.  He indicated that the appellant should be considered unemployable and that "[t]hese conditions are related to his prior service complications and present medical problems."  The physician's letter contains no reference to either hepatitis or meningitis.  

Also submitted by the appellant were additional service treatment records pertaining to his period of hospitalization in May 1971.  These records characterize the condition for which the appellant was hospitalized as an upper respiratory infection and include additional clinical record cover sheets as well as nurse's notes.  These records also contain more specific physical complaints, including malaise, fever, headache, stiff neck, and myalgia, but are silent for notations of meningitis.  

In a May 2010 statement, the appellant's representative indicated that the appellant was very ill with meningitis, although no further details were provided.  

At his May 2011 Board hearing, the appellant testified that it was his belief that his heart, kidney, lung, and back disabilities, as well as brain damage and emotional/behavioral problems, were due to hepatitis C in service, not meningitis.  He also testified that he had recently undergone an extensive workup at a non-VA medical facility in connection with his claimed disabilities.  



Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, such as malignant tumors, cardiovascular-renal disease, arthritis, and organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


New and material evidence

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease; and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  


Analysis

As set forth above, the appellant's claim of service connection meningitis was originally denied by the RO in a June 1990 rating decision on the basis that the record contained no evidence that he had been treated for meningitis in service.  Although the appellant was notified of the RO's determination and his appellate rights in a June 1990 letter, he did not appeal.  

Thereafter, in August 1996 and October 1998 decisions, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for meningitis.  The RO again noted that the record contained no evidence that the appellant had been treated for meningitis in service.  Again, although the appellant was duly notified of the RO's determinations and his appellate rights, he did not appeal.  Thus, the RO's decisions are final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

As set forth above, however, in connection with his most recent request to reopen the claim of service connection for meningitis, the appellant has submitted additional service department records that existed but had not been previously associated with the claims file.  These records pertain to the May 1971 period of hospitalization which the appellant claims was for treatment of meningitis.  Although these records do not contain a diagnosis of meningitis, the appellant claims that his VA physician reviewed these records and advised him that they indicate treatment for meningitis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that lay evidence may be sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis or describing symptoms at the time supports a later diagnosis by a medical professional).

Under VA regulation, where new evidence consists of relevant records from the service department, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).  Relevant records include those which are related to a claimed in-service event, injury, or disease.  Given the additional service department records and the appellant's contentions, the Board finds that reconsideration of the appellant's claim of service connection for meningitis on a de novo basis is required.  

Here, the Board finds that although the additional service department records warrant reconsideration of the claim, they are not sufficient to allow the grant of the benefits sought.  In that regard, the Board notes that the question of whether or not the appellant had meningitis in service notwithstanding, the record continues to lack any probative evidence of post-service meningitis.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

For the reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits of the claim of service connection for meningitis.


ORDER

Reconsideration of the claim of entitlement to service connection for meningitis is warranted.


REMAND

With respect to the appellant's claim of service connection for meningitis, the Board finds that additional evidentiary development is necessary prior to reconsideration of the clam.  

First, the Board notes that in May 2010, the appellant's representative described the appellant as being very ill with meningitis.  A review of the medical evidence currently of record, however, is entirely silent for any indication of treatment for meningitis, either in service or thereafter.  

The Board wishes to make clear to the appellant that it is his responsibility to submit or specifically identify records of treatment in support of his claim.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c) (2011).  Thus, if he has received treatment for meningitis at any time after service separation, he must either submit records of that treatment or provide the RO with enough information to identify and locate existing records, including the facility or facilities where he received treatment and the approximate time frame covered by the records.  38 C.F.R. § 3.159(c)(2)(i) (2011).

Additionally, in a November 2003 statement, the appellant indicated that there were "treatment records at Department of Social Security" relevant to his claim of service connection for meningitis.  The Board notes that VA is required to obtain relevant records from a Federal department or agency, including the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2) (2011).  Given the appellant's statements, it appears that there may be outstanding records relevant to his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Under these circumstances, VA has a duty to request records from SSA.  

Moreover, as set forth above, in a September 2009 statement, the appellant claimed that his VA primary care physician had reviewed records of his May 1971 period of hospitalization at Fort Ord and had concluded that he had been treated for meningitis in service.  The appellant is advised that the record on appeal currently contains no medical evidence of a diagnosis of meningitis, either in service or thereafter.  He is advised that it would be to his benefit to submit a statement from his physician memorializing the purported opinion that he was treated for meningitis in service and that he currently suffers from residuals therefrom.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).

In addition to service connection for meningitis, the appellant also seeks service connection for heart, kidney, lung, and back disabilities, as well as brain damage and emotional and behavioral problems.  He contends that these disabilities are causally related to meningitis and/or hepatitis, conditions for which he claims to have received medical treatment during active duty.  

As set forth above, the RO has not yet adjudicated the appellant's claim of service connection for hepatitis and the Board has referred this pending claim to the RO for initial consideration.  Given the theory of causation advanced by the appellant in connection with his claims of service connection for heart, kidney, lung, and back disabilities, as well as brain damage and emotional and behavioral problems, the Board finds that such claims are potentially dependent on the outcome of the pending claim of service connection for hepatitis.  As these issues are inextricably intertwined, the appellant's claims of service connection for heart, kidney, lung, and back disabilities, as well as brain damage and emotional and behavioral problems, must be held in abeyance pending adjudication of the hepatitis claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

In addition, the Board finds that the record on appeal may be incomplete with respect to these claims.  At the appellant's May 2011 Board hearing, the appellant indicated that he had recently undergone a significant medical workup at a non VA facility and that the report of that evaluation is relevant to his claimed disabilities.  Again, the appellant is advised that it is his responsibility to submit or specifically identify relevant records of treatment in support of his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(c).  

The Board also notes that in support of his claim, the appellant has submitted a November 2007 letter from his VA primary care physician who noted that the appellant was under treatment for several medical conditions, including a heart disability, a low back disability, and kidney cancer.  The VA physician indicated that "[t]hese conditions are related to his prior service complications and present medical problems."  

Given the vague nature of the opinion, and absent a rationale, the Board finds that the opinion is of limited probative value and does not provide a sufficient basis upon which to grant the benefit sought on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (discussing factors for determining probative value of medical opinions).  Nonetheless, the Board finds that the opinion triggers VA's duty to provide a VA examination in connection with the appellant's claims of service connection for a heart disability, a low back disability, and a kidney disability.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service, but is lacking in specificity to support a decision on the merits).  

Accordingly, the case is REMANDED for the following action:

1.  After providing the appellant with appropriate notice under 38 U.S.C.A. § 5103, and after conducting any necessary development, the RO should adjudicate the pending claim of service connection for hepatitis.  If the benefit sought is granted, the RO should proceed with appropriate action on the appellant's claims of entitlement to service connection for heart, kidney, lung, and back disabilities, as well as brain damage and emotional and behavioral problems, including as secondary to hepatitis.  If the claim of service connection for hepatitis is denied, the appellant and his representative should be notified in accordance with applicable law and given the appropriate opportunity to appeal.

2.  Regardless of the outcome of the claim of service connection for hepatitis, the RO should contact the appellant and request that he specifically identify all records of treatment for his claimed disabilities since his separation from service, to include records of treatment for his reported meningitis in May 2010 and a copy of the significant medical workup at a non VA facility he referenced at his May 2011 Board hearing.  If the appellant provides the necessary information and authorization, the RO should make reasonable efforts to obtain the records identified by the appellant.

3.  After obtaining any necessary information from the appellant, the RO should contact the Social Security Administration and request copies of all relevant records in their possession.  

4.  The appellant should be afforded a VA medical examination for the purpose of determining the etiology of his heart disability, back disability, and kidney disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's current heart disability, back disability, and/or kidney disability are causally related to the appellant's active service or any incident therein, including treatment for hepatitis or an upper respiratory infection in May 1971.  

5.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  The claim of service connection for meningitis must be considered de novo.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


